PER CURIAM.
This court, on October 10, 1980, suspended Victor John Michaelson from practicing law in Minnesota except on behalf of his present employer. In re Michaelson, 298 N.W.2d 69 (Minn.1980). On September 25, 1980, the Lawyers Professional Responsibility Board (Board) brought new charges against Michaelson which had come to the attention of the Board while the court was deliberating on the original petition. Those charges form the basis of this disciplinary action.
*32A Board panel conducted a hearing on October 17, 1980, and directed the filing of a petition for immediate suspension and disbarment. On January 19, 1981, we referred the matter to a referee. After a hearing on April 14, 1981, the referee recommended that Michaelson be continued under the previous suspension order and that the file in the second proceeding be considered in connection with any application for reinstatement. On the argument of counsel and the record before the court, we adopt the recommendation of the referee.
Petition for disbarment denied; suspension under the order of October 10, 1980, continued.
KELLEY, J., took no part in the consideration or decision of this case.